DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Withdrawn claims 7, 9, 10, and 12-15 are being rejoined.
Claims 1-7, 9, 10, 12-15, 18, and 22-26 are allowed.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Closest prior arts are Zhang et al. Stem Cells 22:344-354, 2004 (of record) and Haggiag (US 2005/0220761).  Zhang et al describes an N2 neural media comprising bFGF and IL6RIL6 chimera.  Haggiag describes a medium comprising bFGF and IL6RIL6 chimera.  Neither Zhang et al. nor Haggiag describe the medium comprising ascorbic acid. The prior art teaches the addition of ascorbic acids to mediums for the purpose antimicrobial and antioxidant activity.  However, the impact, if any, upon the recited maintenance of human pluripotent stem cells is unknown, thus not obvious.  As such, the instant claims are free of the prior art and allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632